Title: To George Washington from a Continental Congress Camp Committee, 6 March 1778
From: Continental Congress Camp Committee
To: Washington, George



Sir
Moor Hall [Pa.] 6th March 1778.

Upon considering the Matter referred to the Committee by your Letter of this Morning We are of Opinion that a very able Officer should have the Command on Hudson’s River. And if Either Putnam or Heath must be sent to Rhode Island we should prefer the former. A new arrangement may be made by Congress before the opening of the Campaign especially if Genl Gates should (as we suppose he will) incline to take the Field. The committee Sir sensible that you are best acquainted

both with the Characters of Men and the Exigencies of the Service beg you will make such Disposition as on the whole shall appear most eligible. We are Sir your most obedient & humble Servants

Fra. Dana by Order

